Citation Nr: 0419494	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to special monthly pension benefits based 
upon the need for aid and attendance.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits in the 
calculated amount of $3,065 is addressed in a separate 
decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a January 1999 remand order the 
Board noted the veteran had requested a personal hearing as 
to these issues.  

It is a basic principle of veterans' law that a hearing on 
appeal before the Board will be granted if a claimant 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2003).  On April 6, 2004, the veteran presented testimony at 
a video conference hearing before the undersigned Veterans 
Law Judge.  The veteran and his representative failed to 
address the issues listed on the title page of this decision.  
Therefore, the Board finds the veteran's request for a Board 
hearing has been withdrawn.  If the veteran does in fact wish 
to present testimony as to these issues at a hearing before 
the Board, he should notify the RO of this fact.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to his 
present appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  

In this case, a June 1993 VA examination report noted a 
diagnosis of possible asbestosis, without opinion as to 
etiology.  The Board notes the issue of necessity of aid and 
attendance was last addressed by medical evidence in 1993.  
As these matters have not been specifically addressed by 
recent VA medical opinion, the Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate these claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claims.  The RO should re-
adjudicate any issues for which VCAA 
notice was provided subsequent to an 
initial adjudication.

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for 
disorders pertinent to the issues on 
appeal.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  

3.  The veteran should be scheduled for 
appropriate examinations for opinions as 
to (a) whether it is as likely as not he 
has asbestosis incurred as a result of 
active service, and (b) whether it is as 
likely as not he requires aid and 
attendance because of his disabilities.  
The claims folder must be available to, 
and reviewed by, the examiner(s).  
Additional tests or studies should be 
performed as necessary for an adequate 
opinion.  The examiner(s) should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If the benefits sought remain 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


